10F-3 Report CGCM High Yield Investments 3/1/2015 through 8/31/2015 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Surgical Care Affiliates, Inc. Western Asset Management 3/11/2015 Goldman Sachs Group, Inc. Aercap Western Asset Management 6/22/2015 Deutsche Bank Securities American Energy Western Asset Management 5/28/2015 Goldman Sachs Ball Corp. Western Asset Management 6/22/2015 Banc of America Carrizo Oil & Gas Western Asset Management 4/14/2015 RBC Capital Markets Chemours Co. Western Asset Management 5/5/2015 Credit Suisse First Boston Chemours Co. Western Asset Management 5/5/2015 Credit Suisse First Boston CNO Financial Group Western Asset Management 5/14/2015 Goldman Sachs CNO Financial Group Western Asset Management 5/14/2015 Goldman Sachs Charter Communications Western Asset Management 7/10/2015 Goldman Sachs Charter Communications Western Asset Management 7/10/2015 Goldman Sachs Communication Sales Western Asset Management 4/16/2015 Banc of America Concordia Healthcare Western Asset Management 4/13/2015 RBC Capital Markets Endo Western Asset Management 6/24/2015 Barclays Capital EP Energy Western Asset Management 5/19/2015 RBC Capital Markets Fiat Chrysler Western Asset Management 4/9/2015 JP Morgan Securities Fiat Chrysler Western Asset Management 4/9/2015 JP Morgan Securities First Data Western Asset Management 8/5/2015 Banc of America HCA, Inc. Western Asset Management 5/6/2015 Citigroup Global Markets Mark West Energy Western Asset Management 5/28/2015 Wells Fargo Securities Party City Western Asset Management 8/5/2015 Banc of America Range Resources Western Asset Management 5/7/2015 Banc of America Restaurant Brands International Western Asset Management 5/14/2015 JP Morgan Securities Rose Rock Western Asset Management 5/11/2015 Wells Fargo Securities Service Corporation International Western Asset Management 8/10/2015 Banc of America
